Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000862
                                                         04-MAY-2017
                                                         02:34 PM



                           SCWC-15-0000862

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                             RENEE MEYER,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-15-0000862; CASE NOS. 1DTC-14-070286 and 1DTC-15-032645)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Renee Meyer’s

application for writ of certiorari filed on March 28, 2017, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 4, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson